United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File number 001-31659 Berkshire Income Realty, Inc. Maryland 32-0024337 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) One Beacon Street, Boston, Massachusetts (Address of principal executive offices) (Zip Code) (617) 523-7722 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-accelerated Filerx (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were 1,406,196 shares of Class B common stock outstanding as of November 11, 2010. 1 BERKSHIRE INCOME REALTY, INC. TABLE OF CONTENTS ITEM NO. PAGE NO. PART I FINANCIAL INFORMATION Item 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED): Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 4 Consolidated Statements of Changes in Equity (Deficit) for the nine months ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 8 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 Item 4. CONTROLS AND PROCEDURES 31 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 32 Item 1 A. RISK FACTORS 32 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 Item 3. DEFAULTS UPON SENIOR SECURITIES 32 Item 4. REMOVED 32 Item 5. OTHER INFORMATION 32 Item 6. EXHIBITS 32 2 Part IFINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS BERKSHIRE INCOME REALTY, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Multifamily apartment communities, net of accumulated depreciation of $192,317,345 and $168,718,977, respectively $ $ Cash and cash equivalents Cash restricted for tenant security deposits Cash restricted other - Replacement reserve escrow Prepaid expenses and other assets Investment in Multifamily Venture Limited Partnership Acquired in place leases and tenant relationships, net of accumulated amortization of $1,212,749 and $1,108,269 respectively Deferred expenses, net of accumulated amortization of $2,129,822 and $1,880,816, respectively Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Mortgage notes payable $ $ Note payable, affiliate - Due to affiliates, net Dividend and distributions payable Accrued expenses and other liabilities Tenant security deposits Total liabilities Commitments and contingencies (Note 9) - - Deficit: Noncontrolling interest in properties ) Noncontrolling interest in Operating Partnership (Note 10) ) ) Series A 9% Cumulative Redeemable Preferred Stock, no par value, $25 stated value, 5,000,000 shares authorized, 2,978,110 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Class A common stock, $.01 par value, 5,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively - - Class B common stock, $.01 par value, 5,000,000 shares authorized, 1,406,196 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Excess stock, $.01 par value, 15,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively - - Accumulated deficit ) ) Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these financial statements. 3 BERKSHIRE INCOME REALTY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, Nine months ended September 30, Revenue: Rental $ Interest Utility reimbursement Other Total revenue Expenses: Operating Maintenance Real estate taxes General and administrative Management fees Depreciation Interest, inclusive of amortization of deferred financing fees Amortization of acquired in-place leases and tenant relationships Total expenses Loss before equity in loss of Multifamily Venture Limited Partnership and Mezzanine Loan Limited Liability Company and loss from discontinued operations ) Equity in loss of Multifamily Venture Limited Partnership ) Equity in loss of Mezzanine Loan Limited Liability Company - - - ) Loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations - - ) Net income (loss) from discontinued operations - - ) Net loss ) Net (income) loss attributable to noncontrolling interest in properties ) Net loss attributable to noncontrolling interest in Operating Partnership (Note 10) Net income attributable to Parent Company Preferred dividend ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Net loss from continuing operations attributable to Parent Company per common share, basic and diluted $ ) $ ) $ ) $ ) Net income (loss) from discontinued operations attributable to Parent Company per common share, basic and diluted $ ) Net loss available to common shareholders per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Dividend declared per common share $ The accompanying notes are an integral part of these financial statements. 4 BERKSHIRE INCOME REALTY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) Parent Company Shareholders Series A Preferred Stock Class B Common Stock Accumulated Deficit Noncontrolling Interests –Properties Noncontrolling Interests – Operating Partnership Total Equity Shares Amount Shares Amount Balance at January 1, 2009 $ $ $ ) $ $
